THOMPSON, J.
This is -an appeal from an order refusing to retax costs. The facts are exactly the same as those which were involved in the case of City of Long Beach, a Municipal Corporation, Plaintiff and Appellant, v. May E. Anderson et al., Defendants; Edison Securities Company, a Corporation, Respondent (Civil No. 5092), ante, p. 130 [33 Pac. (2d) 875], in which an opinion of this court was this day filed, except that the expert witness fees which were allowed in this case amounted to the sum of $95.80.
*790Upon the .authority of that ease, the order in this case is reversed, with direction to the court to retax costs in accordance therewith.
Pullen, P. J., and Plummer, J., concurred.
A petition by respondent to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on August 2, 1934.